NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              JUL 20 2011

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

PAULA K. STONE,                                  No. 10-35665

              Plaintiff - Appellee,              D.C. No. 3:08-cv-00356-BR

  v.
                                                 MEMORANDUM*
BAYER CORPORATION DISABILITY
PLANS, erroneously sued as Bayer
Corporation Long Term Disability Plan, an
employee welfare benefit plan and
BAYER CORPORATION, an Indiana
corporation,

              Defendants - Appellants.


                   Appeal from the United States District Court
                            for the District of Oregon
                    Anna J. Brown, District Judge, Presiding

                             Submitted July 14, 2011**
                                Portland, Oregon

Before: PREGERSON, WARDLAW, and M. SMITH, Circuit Judges.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Defendants appeal the district court’s grant of summary judgment in

Plaintiff’s favor. For the reasons stated in the district court’s well-written and

well-reasoned Opinion and Order of January 15, 2010, we affirm.

      AFFIRMED.